DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carducci (US Patent 8,118,938) in view of Kao (US Pub. 2005/0205110).
Regarding claim 1, Carducci teaches an exhaust liner system (Carducci – C3, L50-67 and Fig. 1, upper/lower liners #126/#123) for use in a process chamber (Carducci – C3, L8-19 and Fig. 1, apparatus #100), comprising: a lower exhaust liner (Carducci – C3, L50-67 and Fig. 1, lower liner #123) having an annular body with a central opening (Carducci – Fig. 1, shown annularly with an inner volume), and a plurality of exhaust holes disposed through the annular body from the central opening to the first plenum (Carducci – C3, L63-65: plurality of apertures in liner #120 to draw exhaust into plenum #122).

Carducci does not teach an upper flange, a central flange, and a lower flange extending outward from the annular body, wherein the lower flange and the central flange partially define a first plenum, and wherein the central flange and the upper flange partially define a second plenum; and at least one cutout in the central flange to provide a flow path from the first plenum to the second plenum, wherein the lower exhaust liner defines a gas flow path from the central opening to the first plenum via the plurality of exhaust holes and from the first plenum to the second plenum via the least one cutout.
However, Kao teaches an upper flange (Kao – [0036] and Fig. 1B, flange on lower portion #133B), a central flange (Kao – [0036] and Fig. 1B, middle flange defining pumping channel #129), and a lower flange extending outward from the annular body (Kao – [0036] and Fig. 1B, flange on upper portion #133A), wherein the lower flange and the central flange partially define a first plenum (Kao – [0036] and Figs. 1A-B, upper plenum defined by pumping channel #129), and wherein the central flange and the upper flange partially define a second plenum (Kao – [0034] and Figs. 1A-B, lower plenum defined by vacuum channel #129A); and at least one cutout in the central flange to provide a flow path from the first plenum to the second plenum (Kao – [0036] and Fig. 1B, gas ports #129B connect the two channels), wherein the lower exhaust liner defines a gas flow path from the central opening to the first plenum via a plurality of exhaust holes (Kao – [0034] and Fig. 1B, apertures #135) and from the first plenum to the second plenum via the least one cutout (Kao – Fig. 1B, from the center of the liner #133 through apertures #135, through cutout near #129B, then to the lower channel #129A).
Carducci and Kao both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lower liner system of Carducci with that of Kao in order to allow for usage in a variety of process conditions (Kao – [0027]), to allow for servicing and cleaning (Kao – [0032]), and to prevent flaking that may contaminate a wafer during processing (Kao – [0032]).
The Examiner notes that the combination above relies on the liner structure of Kao in a flipped configuration. In modifying the structure of Carducci with that of Kao, one of ordinary skill in the art would reasonably be capable of making said modification in the disclosed orientation or the flipped orientation. The Kao liner could only be utilized in a small, finite number of possible configurations (two): the exhaust ring zone (Kao Fig. 1B, upper half) and the slit valve opening zone (Kao Fig. 1B, lower half). As such, one of ordinary skill in the art would choose to position the liner of Kao such that the slit valve opening is in the appropriate position relative to the location of the exhaust holes. As the chamber of Carducci presents exhaust holes in the bottom of the chamber (lower liner #120, see C3, L63-65 and Fig. 1), one of ordinary skill in the art would likely select the flipped orientation of the line #120 of Kao as the first choice in modifying the chamber of Carducci.

Regarding claim 2, Carducci does not teach the added limitations of the claim.
However, Kao teaches wherein the at least one cutout of the central flange comprises two cutouts that are diametrically opposed (Kao – [0036] and Fig. 1B, two ports #129B are provided 180 degrees apart around the liner).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lower liner system of Carducci with that of Kao in order to allow for usage in a variety of process conditions (Kao – [0027]), to allow for servicing and cleaning (Kao – [0032]), and to prevent flaking that may contaminate a wafer during processing (Kao – [0032]).

Regarding claim 3, Carducci does not teach the added limitations of the claim.
However, Kao teaches wherein the upper flange (Kao – [0036] and Fig. 1B, flange on lower portion #133B) extends only partially about the annular body (see Fig. 1B, straight portion in the bottom right denotes a missing portion of the flange), and wherein the second plenum extends only partially about the central opening (Kao – Fig. 1B, channel #129A does not extend through the slit #133C) and is further partially defined by a pair of stops disposed between the central flange and the upper flange (Kao – Fig. 1B, sidewalls of the channel #129 adjacent to the slit #133C).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lower liner system of Carducci with that of Kao in order to allow for usage in a variety of process conditions (Kao – [0027]), to allow for servicing and cleaning (Kao – [0032]), and to prevent flaking that may contaminate a wafer during processing (Kao – [0032]).

Regarding claim 4, Carducci does not teach the added limitations of the claim.
However, Kao teaches wherein the lower exhaust liner includes a slit valve cutout (Kao – [0034] and Figs. 1A-B, aperture #133C aligns with slit valve opening #160) on a side opposite the upper flange (Kao – Fig. 1B, as the aperture #133C extends in an arc around the circumference of the liner #133, the outer edges of the cutout will be 180 degrees away from a portion of the flange #133B).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lower liner system of Carducci with that of Kao in order to allow for usage in a variety of process conditions (Kao – [0027]), to allow for servicing and cleaning (Kao – [0032]), and to prevent flaking that may contaminate a wafer during processing (Kao – [0032]).

Regarding claim 5, Carducci does not teach the added limitations of the claim.
However, Kao teaches wherein the upper flange includes a slot (Kao - see Fig. 1B, straight portion in the bottom right denotes a missing portion of the flange) that is radially offset from the at least one cutout of the central flange (Kao – Fig. 1B, radially offset from port #129B).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lower liner system of Carducci with that of Kao in order to allow for usage in a variety of process conditions (Kao – [0027]), to allow for servicing and cleaning (Kao – [0032]), and to prevent flaking that may contaminate a wafer during processing (Kao – [0032]).

Regarding claim 6, Carducci does not teach the added limitations of the claim.
However, Kao teaches wherein the plurality of exhaust holes vary in size (Kao – [0035]: size, number, and position of apertures #135 can be varied to adjust exhaust profile).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lower liner system of Carducci with that of Kao in order to allow for usage in a variety of process conditions (Kao – [0027]), to allow for servicing and cleaning (Kao – [0032]), and to prevent flaking that may contaminate a wafer during processing (Kao – [0032]).

Regarding claim 7, Carducci teaches an upper exhaust liner (Carducci – C3, L25-29 and Fig. 1, upper liner #126) having an annular body (see Fig. 1) disposed on the lower exhaust liner (see Fig. 1, disposed on upper edge of lower liner #123), wherein the upper exhaust liner and the lower exhaust liner partially define a third plenum therebetween (see Fig. 1, volume between #126 and the outer chamber wall to define a space leading to pump #114).

Carducci does not teach an upper flange of the lower exhaust liner.
However, Kao teaches an upper flange of a lower exhaust liner (Kao – [0036] and Fig. 1B, flange on lower portion #133B).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lower liner system of Carducci with that of Kao in order to allow for usage in a variety of process conditions (Kao – [0027]), to allow for servicing and cleaning (Kao – [0032]), and to prevent flaking that may contaminate a wafer during processing (Kao – [0032]).

Regarding claim 8, Carducci teaches wherein a lower portion of the upper exhaust liner includes a first part (see Fig. 1, an arbitrary sub-division of the lower half of the upper liner #126 with a large thickness) and a second part (see Fig. 1, an arbitrary sub-division of the lower half of the upper liner #126 with a small thickness), wherein a wall thickness of the first part is greater than a wall thickness of the second part (see as above).
For clarity, the Examiner interprets the word “part” as consistent with the plain and ordinary definition of the word. Merriam-Webster dictionary defines “part” as: “one of the often indefinite or unequal subdivisions into which something is or is regarded as divided and which together constitute the whole”. As such, any arbitrary sub-division of the upper liner can reasonably be interpreted as a “part” of the liner.

Regarding claim 9, Carducci does not teach the added limitations of the claim.
However, Kao teaches a slit valve cutout in a side of an upper portion of the lower exhaust liner (Kao – [0034] and Figs. 1A-B, aperture #133C aligns with slit valve opening #160, with the flipped orientation is in the upper portion), wherein the upper flange (Kao – [0036] and Fig. 1B, flange on lower portion #133B) extends only partially about the annular body (see Fig. 1B, straight portion in the bottom right denotes a missing portion of the flange) from one side of the slit valve cutout to an opposite side of the slit valve cutout (Kao – Fig. 1B, extends from a left portion to a right portion of #133C), wherein the second plenum extends only partially about the central opening (Kao – Fig. 1B, channel #129A does not extend through the slit #133C) and is further partially defined by a pair of stops disposed between the central flange and the upper flange (Kao – Fig. 1B, sidewalls of the channel #129 adjacent to the slit #133C), wherein the at least one cutout of the central flange comprises two cutouts that are diametrically opposed (Kao – [0036] and Fig. 1B, two ports #129B are provided 180 degrees apart around the liner), and wherein the upper flange includes a slot (Kao - see Fig. 1B, straight portion in the bottom right denotes a missing portion of the flange)  radially offset from the two cutouts of the central flange on a side opposite the slit valve cutout (Kao – Fig. 1B, radially offset from port #129B).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lower liner system of Carducci with that of Kao in order to allow for usage in a variety of process conditions (Kao – [0027]), to allow for servicing and cleaning (Kao – [0032]), and to prevent flaking that may contaminate a wafer during processing (Kao – [0032]).

Regarding claim 10, Carducci teaches an exhaust liner system (Carducci – C3, L50-67 and Fig. 1, upper/lower liners #126/#123) for use in a process chamber (Carducci – C3, L8-19 and Fig. 1, apparatus #100), comprising: a lower exhaust liner (Carducci – C3, L50-67 and Fig. 1, lower liner #123) having an annular body with a central opening (Carducci – Fig. 1, shown annularly with an inner volume), a plurality of exhaust holes disposed through sidewalls of the annular body (Carducci – C3, L63-65: plurality of apertures in liner #120 to draw exhaust into plenum #122), wherein the plurality of exhaust holes are fluidly coupled to a first plenum partially defined by an outer surface of the annular body (Carducci – C3, L53-58), and an upper exhaust liner (Carducci – C3, L25-29 and Fig. 1, upper liner #126) having an annular body (see Fig. 1) disposed on the lower exhaust liner (see Fig. 1, disposed on upper edge of lower liner #123), and a third plenum disposed between the lower exhaust liner and the upper exhaust liner along an outer surface of the annular body of the upper exhaust liner (Carducci – Fig. 1, space between the outer wall and upper/lower liner #126/123).

Carducci does not teach wherein the first plenum is fluidly coupled to a second plenum partially defined by the outer surface of the annular body via a least one cutout; wherein the second plenum of the lower exhaust liner is fluidly coupled to the third plenum.
However, Kao teaches wherein a first plenum (Kao – [0036] and Figs. 1A-B, upper plenum defined by pumping channel #129) is fluidly coupled to a second plenum (Kao – [0034] and Figs. 1A-B, lower plenum defined by vacuum channel #129A) partially defined by the outer surface of an annular body via a least one cutout (Kao – [0036] and Fig. 1B, two ports #129B are provided 180 degrees apart around the liner); wherein the second plenum of the lower exhaust liner is fluidly coupled to the third plenum (as Kao modifies the lower liner of Carducci, the second plenum of Kao would be fluidly coupled to the third plenum of Carducci as set forth above).
Carducci and Kao both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lower liner system of Carducci with that of Kao in order to allow for usage in a variety of process conditions (Kao – [0027]), to allow for servicing and cleaning (Kao – [0032]), and to prevent flaking that may contaminate a wafer during processing (Kao – [0032]).

Regarding claim 11, Carducci does not teach the added limitations of the claim.
However, Kao teaches wherein a first plenum (Kao – [0036] and Figs. 1A-B, upper plenum defined by pumping channel #129) is disposed between a central flange (Kao – [0036] and Fig. 1B, middle flange defining pumping channel #129) and a lower flange of the lower exhaust liner (Kao – [0036] and Fig. 1B, flange on upper portion #133A).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the liner system of Carducci with that of Kao in order to allow for usage in a variety of process conditions (Kao – [0027]), to allow for servicing and cleaning (Kao – [0032]), and to prevent flaking that may contaminate a wafer during processing (Kao – [0032]).

Regarding claim 13, Carducci does not teach the added limitations of the claim.
However, Kao teaches wherein an upper flange (Kao – [0036] and Fig. 1B, flange on lower portion #133B), a central flange (Kao – [0036] and Fig. 1B, middle flange defining pumping channel #129), and a lower flange (Kao – [0036] and Fig. 1B, flange on upper portion #133A) extend outward from the annular body of the lower exhaust liner (see Fig. 1B), wherein the lower flange and the central flange define the first plenum (Kao – [0036] and Figs. 1A-B, upper plenum defined by pumping channel #129), wherein the central flange and the upper flange define the second plenum (Kao – [0034] and Figs. 1A-B, lower plenum defined by vacuum channel #129A).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the liner system of Carducci with that of Kao in order to allow for usage in a variety of process conditions (Kao – [0027]), to allow for servicing and cleaning (Kao – [0032]), and to prevent flaking that may contaminate a wafer during processing (Kao – [0032]).

Regarding claim 14, Carducci teaches wherein the upper exhaust liner includes a lower lip to support a chamber component (Carducci – Fig. 1, lip of upper liner #126 supports showerhead #108).

Regarding claim 15, Carducci teaches a process chamber (Carducci – C3, L8-19 and Fig. 1, apparatus #100), comprising: a chamber body (Carducci – C3, L10 and Fig. 1, chamber body #102) and a lid disposed on the chamber body to define an interior volume therein (Carducci – Fig. 1, upper portion of showerhead #108); a substrate support disposed in the interior volume (Carducci – C3, L11 and Fig. 1, pedestal #106); a showerhead disposed in the interior volume opposite the substrate support (Carducci – C3, L13 and Fig. 1, lower portion of showerhead #108); a lower exhaust liner (Carducci – C3, L50-67 and Fig. 1, lower liner #123) disposed about the substrate support having an annular body with a central opening (Carducci – Fig. 1, shown annularly with an inner volume), a plurality of exhaust holes disposed through sidewalls of the annular body (Carducci – C3, L63-65: plurality of apertures in liner #120), and two or more plenums fluidly coupled to the plurality of exhaust holes (Carducci – Fig. 1, upper and lower portions of plenum #122); and an upper exhaust liner (Carducci – C3, L25-29 and Fig. 1, upper liner #126) having an annular body (see Fig. 1) disposed on the lower exhaust liner (see Fig. 1).

Carducci does not teach wherein the two or more plenums of the lower exhaust liner are fluidly coupled to a plenum disposed between the lower exhaust liner and the upper exhaust liner (for clarity, Carducci teaches an upper “third” plenum and a lower “first” plenum similar to claim 10 as above).
However, Kao teaches an additional “second” plenum disposed between the lower exhaust liner and the upper exhaust liner (Kao – [0034] and Figs. 1A-B, lower plenum defined by vacuum channel #129A).
Carducci and Kao both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the liner system of Carducci with that of Kao in order to allow for usage in a variety of process conditions (Kao – [0027]), to allow for servicing and cleaning (Kao – [0032]), and to prevent flaking that may contaminate a wafer during processing (Kao – [0032]).

Regarding claim 16, Carducci teaches wherein the showerhead is disposed on an inner ledge of the upper exhaust liner (see Fig. 1, #108 on upper portion of #126).

Regarding claim 17, Carducci does not explicitly teach a process kit disposed in the upper exhaust liner and resting on a lower lip of the upper exhaust liner, wherein the showerhead rests on the process kit.
However, the instant application appears to show the process kit #208 as a complementary component of the upper liner #114 to form a wall of uniform horizontal thickness.
As such, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to make the single piece upper liner of Carducci comprise a “process kit” portion and an outer portion since it has been held that making a single piece separable into two pieces is supportive of an obviousness determination. See MPEP 2144 (V)(C).

Regarding claim 20, Carducci teaches an exhaust port disposed on a side of the process chamber (Carducci – C4, L3 and Fig. 1, exhaust port #113).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carducci (US Patent 8,118,938) and Kao (US Pub. 2005/0205110), as applied to claims 1-11, 13-17, and 20 above, and further in view of Bang (US Patent 6,117,244).
The limitations of claims 1-11, 13-17 and 20 are set forth above.
Regarding claim 12, modified Carducci does not teach wherein the upper exhaust liner includes a flange to at least partially define the third plenum.
However, Bang teaches wherein an exhaust liner includes a flange (Bang - C6, L16-60 and Fig. 4, annular liner flange #410) to at least partially define a plenum (Bang – Fig. 4, channel #424).
Modified Carducci and Bang both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Carducci apparatus to comprise the flange of Bang in order to cover the upper portion of the pumping channel (exhaust port of Carducci) from process gases (Bang - C6, L16-60).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carducci (US Patent 8,118,938) and Kao (US Pub. 2005/0205110), as applied to claims 1-11, 13-17, and 20 above, and further in view of Zhao (US Patent 5,968,379).
The limitations of claims 1-11, 13-17, and 20 are set forth above.
Regarding claim 18, modified Carducci does not teach wherein the lower exhaust liner includes an alignment feature to align the lower exhaust liner with the chamber body.
However, Zhao teaches wherein a lower annular member includes an alignment feature to align the lower annular member with an upper annular member (Zhao – Fig. 12, outer alignment ledge #136 to mate with alignment lip #135).
Modified Carducci and Zhao both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lower exhaust liner and the chamber body to comprise the alignment feature of Zhao in order to align and couple the two components together (Zhao – C25, L51-C26, L12).

Regarding claim 19, modified Carducci does not teach wherein the upper exhaust liner includes a plurality of alignment features for aligning the upper exhaust liner to the chamber body.
However, Zhao teaches wherein a lower annular member includes an alignment feature to align the lower annular member with an upper annular member (Zhao – Fig. 12, outer alignment ledge #136 to mate with alignment lip #135).
Modified Carducci and Zhao both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lower exhaust liner and the chamber body to comprise the alignment feature of Zhao in order to align and couple the two components together (Zhao – C25, L51-C26, L12).
While Zhao does not teach a plurality of alignment features, it does teach a single piece annular member for alignment that could be divided into any number of smaller alignment features to form said plurality.
As such, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to make the single-piece alignment feature of Zhao comprise a plurality of alignment features since it has been held that making a single member separable into pieces is supportive of an obviousness determination. See MPEP 2144 (V)(C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maydan (US Patent 5,855,681) teaches a tandem chamber of similar design (Fig. 19). Sato (US Patent 6,120,605) teaches a liner assembly at a chamber bottom (Fig. 1). Schoepp (US Patent 6,170,429) teaches an upper/lower liner assembly with mounting flanges (Figs. 1 and 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718